Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 March 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     
                     Dear Marquis
                     Newport 8th March 1781 ten OClock P.M.
                  
                  I have the pleasure to inform you that the whole Fleet went out with a fair Wind this Evening about sun set.  You may possibly hear of their arrival in Chesapeak before this letter reaches you–  Should you not– You will have every thing prepared for falling down the Bay at a moments warning–  We have not yet heard of any more of the British in Gardeners Bay–  Should we luckily meet with no interruption from them, and Arnold should continue in Virginia till the Arrival of Mr des touche– I flatter myself you will meet with that success which I most ardently wish, not only on the public but your own account.  I am with the sincerest Esteem Dear Marquis Yrs
                  
                  
                  
                  This letter was put under cover to Colo. Miles with directions to send it to the Head of Elk, with orders to the Qr Mr There to destroy it should the Marquis have sailed. 
               